                                                                United States District Court
                                                                  Southern District of Texas

                                                                     ENTERED
                IN THE UNITED STATES DISTRICT COURT                  April 14, 2020
                 FOR THE SOUTHERN DISTRICT OF TEXAS               David J. Bradley, Clerk
                          HOUSTON DIVISION


RUSTY EUGENE DUKE,                   §
BOP #15714-078,                      §
                                     §
                Petitioner,          §
                                     §      CIVIL ACTION NO. H-20-1280
v.                                   §      (CRIMINAL NO. H-12-272-07)
                                     §
UNITED STATES OF AMERICA,            §
                                     §
                Respondent.          §


                     MEMORANDUM OPINION AND ORDER


     The petitioner, Rusty Eugene Duke, has filed his second Motion

Under 28 U.S.C. § 2255 to Vacate, Set Aside, or Correct Sentence by

a Person in Federal Custody (“Duke’s Second § 2255 Motion”) (Docket

Entry No. 1545), seeking relief from the sentence that he received

in United States v. Duke, Criminal No. H-12-272-07 (S.D. Tex.).1

The court has carefully reviewed the criminal action.           Based upon

this review and the application of governing legal authorities, the

court concludes that the Duke’s Second § 2255 Motion must be

dismissed for the reasons explained below.


                              I.   Background

     The   background   and   procedural   history   of   the   underlying

criminal conviction and sentencing has been set forth at length


     1
      Duke’s Second § 2255 Motion has been assigned Civil Action
No. H-20-1280 for administrative purposes. Unless otherwise noted,
all docket entries are from Criminal No. H-12-272-07, and all page
numbers reference the pagination imprinted by the court’s
Electronic Case Filing (“ECF”) system.
previously in the court’s order denying Duke’s first motion for

relief under 28 U.S.C. § 2255.2      What follows is a summary of the

procedural history of this case as it relates to Duke’s Second

§ 2255 Motion.

      Duke and 35 other members of the Aryan Brotherhood of Texas

(“ABT”) were charged with multiple counts of conspiracy to commit

“racketeering activity” in violation of 18 U.S.C. § 1962(d).3

Duke, in particular, was charged with committing a violent crime in

aid of racketeering activity, namely the attempted murder of James

Head, in violation of 18 U.S.C. §§ 1959(a)(5) and 2.4       After Duke

entered a guilty plea pursuant to a written plea agreement,5 the

court sentenced him to 216 months’ imprisonment on December 9,

2014.6     Because Duke did not appeal, the judgment that was formally

entered against him on December 11, 2014,7 became final when his

time to appeal expired on December 26, 2014.8


      2
      Findings of Fact and Conclusions of Law, Docket Entry No.
1491, pp. 1-19.
      3
          Second Superseding Indictment, Docket Entry No. 469, pp. 1-
47.
      4
      See id. at 41. The facts outlining Duke’s involvement are
set forth with more detail in the Presentence Investigation Report
(“PSR”), Docket Entry No. 1191, pp. 12-17.
      5
          Plea Agreement, Docket Entry No. 978, pp. 1-18.
      6
          Transcript of Sentencing, Docket Entry No. 1405, p. 16.
      7
          Judgment in a Criminal Case, Docket Entry No. 1281, p. 1.
      8
      Duke’s Second § 2255 Motion, Docket Entry No. 1545, p. 15
(acknowledging that his time to appeal expired December 26, 2014).

                                   -2-
      On December 22, 2015, Duke filed his first motion for relief

under 28 U.S.C. § 2255.9              In that motion Duke challenged the

validity of his guilty plea, arguing that he was denied effective

assistance of counsel in connection with the sentence he received

under      the   terms   of   the   plea     agreement.10      After   holding   an

evidentiary hearing on that issue, the court denied relief and

dismissed Duke’s motion with prejudice on June 16, 2016.11 Duke did

not seek a certificate of appealability or appeal that decision.

      On April 9, 2020, the court received Duke’s Second § 2255

Motion, which also challenges the sentence that he received.12 Duke

now contends that he is entitled to relief because his sentence was

improperly enhanced under the “career offender” provision found in

§   4B1.1     of   the   United     States       Sentencing   Guidelines   because

racketeering is not a “crime of violence.”13                  Duke concedes that

this is his second request for relief under § 2255, and he seeks

permission to pursue a successive challenge to his sentence under

the line of cases established by United States v. Johnson, 135 S.


      9
      Motion Under 28 U.S.C. § 2255 to Vacate, Correct, or Set
Aside, Docket Entry No. 1453, pp. 1-12.
      10
           See id. at 4.
      11
      Findings of Fact and Conclusions of Law, Docket Entry No.
1491, pp. 1-19.
      12
      Duke’s Second § 2255 Motion, Docket Entry No. 1545, pp. 1-12.
Duke’s Second § 2255 Motion incorporates a “Motion Seeking Relief
Under 28 U.S.C. § 2255(f)(4),” Docket Entry No. 1545, pp. 13-20,
which the court treats as an attached memorandum of law.
      13
           See id. at 16-18.

                                           -3-
Ct. 2551 (2015), including:         Welch v. United States, 136 S. Ct.

1257 (2016), Sessions v. Dimaya, 138 S. Ct. 1204 (2018), and United

States v. Davis, 139 S. Ct. 2319 (2019).14      Duke maintains that he

is “actually innocent” of the sentence enhancement that he received

under the career-offender guideline and that the attorney who

represented him during the evidentiary hearing held on his first

motion under § 2255 was constitutionally ineffective for failing to

argue that the enhancement was erroneous under Johnson.15


                              II.   Analysis

     In Johnson, which was decided on June 26, 2015, the Supreme

Court struck down a sentence enhancement imposed under the Armed

Career Criminal Act (“ACCA”), 18 U.S.C. § 924(e)(1), holding that

the statutory definition for a “violent felony” found in the

“residual clause” was void for vagueness in violation of the Due

Process Clause.     See Johnson, 135 S. Ct. at 2563.    The holding in

Johnson was made retroactive to cases on collateral review in

Welch, 136 S. Ct. at 1268, and has been extended to invalidate

similar statutory residual clauses used for purposes of enhancing

a sentence where the defendant has committed a violent felony or

“crime of violence.”     See Dimaya, 138 S. Ct. at 1223 (invalidating

the residual-clause definition for a “crime of violence” found in



     14
          See id. at 15-16.
     15
          See id. at 18-19.

                                    -4-
18 U.S.C. § 16(b)); Davis, 139 S. Ct. at 2323-24 (invalidating a

similar residual clause found in 18 U.S.C. § 924(c)).

      Although the Supreme Court has held that void-for-vagueness

challenges do not apply to enhancements made under the Sentencing

Guidelines, Beckles v. United States, 137 S. Ct. 886, 895 (2017),

Duke’s claim that the holding in Johnson applies to the sentence

enhancement he received under § 4B1.1 of Sentencing Guidelines was

available when he sought relief in the first motion that he filed

under § 2255 on December 22, 2015.             Thus, Duke’s Second § 2255

Motion is proscribed by a gatekeeping provision found in the

Antiterrorism    and    Effective   Death   Penalty     Act   (the    “AEDPA”),

codified    at   28    U.S.C.   §   2255(h).      See    United      States   v.

Orozco-Ramirez, 211 F.3d 862, 867 (5th Cir. 2000) (holding that an

application for relief under § 2255 is “second or successive when

it:   (1) raises a claim challenging the petitioner’s conviction or

sentence that was or could have been raised in an earlier petition;

or (2) otherwise constitutes an abuse of the writ”).

      Under the AEDPA a second or successive motion under § 2255

must be certified as provided in 28 U.S.C. § 2244 by a panel of the

appropriate court of appeals to contain --

      (1)   newly discovered evidence that, if proven and
            viewed in light of the evidence as a whole,
            would be sufficient to establish by clear and
            convincing   evidence  that   no   reasonable
            factfinder would have found the movant guilty
            of the offense; or

      (2)   a new rule of constitutional law, made
            retroactive to cases on collateral review by

                                     -5-
           the Supreme         Court,      that    was    previously
           unavailable.

28 U.S.C. § 2255(h).     The plain language of § 2255(h) provides that

this court cannot entertain a second or successive motion unless a

panel of the United States Court of Appeals for the Fifth Circuit

authorizes the filing of such a motion.                “Indeed, the purpose of

this provision was to eliminate the need for the district courts to

repeatedly consider challenges to the same conviction unless an

appellate panel first found that those challenges had some merit.”

United States v. Key, 205 F.3d 773, 774 (5th Cir. 2000) (citing

In re Cain, 137 F.3d 234, 235 (5th Cir. 1998)).                 Because Duke has

not complied with § 2255(h) by obtaining authorization to file a

successive motion for relief from his conviction and sentence,

Duke’s   Second   §   2255     Motion     will    be   dismissed   for   lack    of

jurisdiction.


                  III.   Certificate of Appealability

     Rule 11(a) of the Rules Governing Section 2255 Proceedings for

the United States District Courts provides that the district court

must issue or deny a certificate of appealability when it enters a

“final   order    adverse      to   the    applicant.”      A   certificate      of

appealability     will   not    issue     unless   the   petitioner      makes   “a

substantial showing of the denial of a constitutional right,” 28

U.S.C. § 2253(c)(2), which requires a petitioner to demonstrate

“that reasonable jurists would find the district court’s assessment

of the constitutional claims debatable or wrong.”                     Tennard v.

                                        -6-
Dretke, 124 S. Ct. 2562, 2565 (2004) (quoting Slack v. McDaniel,

120 S. Ct. 1595, 1604 (2000)).     Where denial of relief is based on

procedural grounds, the petitioner must show not only that “jurists

of reason would find it debatable whether the petition states a

valid claim of the denial of a constitutional right,” but also that

they “would find it debatable whether the district court was

correct in its procedural ruling.”        Slack, 120 U.S. at 1604.    The

court concludes that the defendant does not meet the criteria for

a   certificate   of   appealability     in   this   case.   Therefore,   a

certificate of appealability will not issue.


                       IV.   Conclusion and Order

      Accordingly, it is ORDERED that

      1.   The Motion Under 28 U.S.C. § 2255 to Vacate, Set
           Aside, or Correct Sentence filed by Rusty Eugene
           Duke (Docket Entry No. 1545) is DISMISSED without
           prejudice as an unauthorized second or successive
           application.

      2.   A certificate of appealability is DENIED.

      The Clerk shall provide a copy of this Memorandum Opinion and

Order to the parties.

      SIGNED at Houston, Texas, on this the 14th day of April, 2020.




                                                SIM LAKE
                                  SENIOR UNITED STATES DISTRICT JUDGE




                                   -7-
